August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
GREATER HOUSTON GERMAN SHEPHERD DOG RESCUE, INC., Appellant

NO. 14-13-00240-CV                          V.

                LYDIA LIRA AND ALFONSO LIRA, Appellees
                   ________________________________

       This cause, an appeal from the judgment in favor of appellees, Lydia Lira
and Alfonso Lira, signed February 27, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED, and RENDER judgment that
appellees take nothing, and REMAND the cause to the trial court for further
proceedings consistent with the court’s opinion, including an appropriate order
restoring possession of the dog to appellant, Greater Houston German Shepherd
Dog Rescue, Inc.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally by appellees, Lydia Lira and Alfonso Lira.

      We further order this decision certified below for observance.